IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 23

                                                            October Term, A.D. 2014

                                                                February 19, 2015

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                D-15-0001
v.

EDWARD P. MORIARITY, WSB
#4-1163,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein January 14, 2015, by the Board of Professional
Responsibility for the Wyoming State Bar. The Court, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation, and the file, finds that the
Report and Recommendation should be approved, confirmed, and adopted by the Court,
and that Respondent, Edward P. Moriarity, should be publicly censured for his conduct.
It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Edward P. Moriarity is hereby publicly
censured for his conduct, which is described in the Report and Recommendation for
Public Censure; and it is further
[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Moriarity shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Moriarity shall pay the total amount of $550.00 to the
Wyoming State Bar on or before April 1, 2015; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent, Edward P. Moriarity.

[¶8]   DATED this 19th day of February, 2015.

                                                  BY THE COURT:*

                                                  /s/

                                                  E. JAMES BURKE
                                                  Chief Justice

*Justice Kite took no part in the consideration of this matter.